UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
on x

 

FAIR HOUSING JUSTICE CENTER, INC.
Plaintiff,

-against-

No.: 1:19-cv-1171 (AT\(G
JDS DEVELOPMENT LLC; Case No.: 1:19-cv-1171 (AT)(GWG)

616 FIRST AVENUE LLC; 202 8" LLC;
SHOP ARCHITECTS LLP;
PROPERTY MARKETS GROUP, INC.;
WERBER MANAGEMENT, INC.; and
202 PARK SLOPE LLC,
Defendants.

 

 

MEMORANDUM OF LAW IN REPLY TO PLAINTIFF’S
OPPOSITION TO DEFENDANT PROPERTY MARKETS GROUP, INC.’S
MOTION TO DISMISS THE AMENDED COMPLAINT

 

GORDON REES SCULLY MANSUKHANI, LLP
ATTORNEYS FOR DEFENDANT
PROPERTY MARKETS GROUP, INC.
1 BATTERY PARK PLAZA, 28" FLoor
NEw YorK, NEW YorK 10004
PHONE: (212) 269-5500
FAX: (212) 269-5505
II.

IV.

TABLE OF CONTENTS

Page
PRELIMINARY STATEMENT oo... ccecccccssscsesssessecsseesecssecsssessevseeesscesscesesseeeeeessesesenseses 1
ARGUMENT oo. eecescssccssecseessesssesseeeseceresaecsesesecsessaecesecssscssseseesaeceusssesesssessensesseseaseesesscaes 3
A. THE CONTINUING VIOLATIONS DOCTRINE DOES NOT APPLY
TO TOLL THE STATUTE OF LIMITATIONS UNTIL THE ALLEGED
VIOLATION IS REMEDIED 0... ccesesssssecssessesseeseesecseesscsscssecaecascnecsessesiesasceucas 3
B. CONSIDERATION OF THE DATE OF INJURY DOES NOT CUT
AGAINST DISMISSAL ... ccc cccccsesssessesscssesseeseeseesscsaccsesseesecsecseesesecssssseserscneees 6
1. The Statute of Limitations does not Run from the Date of
INJULY ose ee eeeecseeseesecsesseescesecseessessessssseceessssensesecsscsseseentensesssescenens 6
2. The Date of Injury is the Date When Design and
Construction was Completed .........cccccccsccssscseeseesssesseessesscssessesssenes 7
C. THE STATUTE OF LIMITATIONS BEGINS TO RUN ONCE DESIGN
AND CONSTRUCTION IS COMPLETE ......cccccccccsscsecssesesscressscssssessesesscsesevsass 8
D. THE DISCOVERY RULE DOES NOT APPLY TO TOLL THE
STATUTE OF LIMITATIONS 2.0... cccccecsssesessesssseseesesscsseascaseecssvsessssssscsessessesseaes 9
E, PMG IS NOT ENGAGED IN A CONTINUOUS POLICY OR
PRACTICE OF DISCRIMINATION ACROSS MULTIPLE-
PROPERTIES woos eeeeecseeseeseesessesscsesseessesseeesessesacssesscrscsessesssecsscsssscsasscescssessacees 11
F. PLAINTIFF’S CLAIMS UNDER THE NEW YORK STATE AND NEW
YORK CITY HUMAN RIGHTS LAWS ARE TIME-BARRED.......ccccccseeeeee 12
CONCLUSION Qo. ceeecsessessesseseesceecnesseesessesessesecseessecesacseesscseceesecsessscsavssesssceuceenavaees 13
TABLE OF AUTHORITIES

Page(s)

Cases
A.Q.C. ex rel. Castillo v. United States,

656 F.3d 135 (2d Cir. 2011) vec eccccccssessssssessessesceseesseesesessessessessesessusscsecsesscsussessssssssecessasenees 10
Adkins v. Morgan Stanley,

2013 U.S. Dist LEXIS 104369 12 cv 7667 (HB) (S.D.N.Y. July 25, 2013) ...ccccceeseseneeeees 11
Alliance for Disabled In Action, Inc. v. Renaissance Enterprises, Inc.,

371 N.J. Super. 409 (App. Div. 2004) oo... eccccssesssssesessecsecsssesceesscsessesscnsssscssssssesevasesersesaces 3
Del. State Coll. v. Ricks,

449 U.S. 250 (1980)... ececeesscnessesccsctsseseteessesesseessessesessenseseesessesssesesesasesesessecsescsesesssssscssssensvasess 6
Fair Hous. Council, Inc. v. Vill. of Olde St. Andrews,

210 Fed. Appx. 469 (6th Cir. 2006)... ccccccccssssersesessesseseesessesscsecsssecssssesscssssauecsscasesevavacesens 3,8
Garcia v. Brockway,

526 F.3d 456 (Oth Cir, 2008) occ cccssssssessesscssesscsscsscssesscsssssevsscsssesssseesessucsesanens 3, 4,5, 7,8, 9
Havens Realty Corp. v. Coleman,

A55 U.S. 363 (1982)... cecssscsscscsscsceseescessescssessesessssesseescsssseesssacsessesasesesessesecsscsssasucssseusesensaesaes 6, 7
Kuchmas v. Towson Univ.,

No. RDB 06-3281, 2007 U.S. Dist. LEXIS 66689 (D. Md. Sept. 10, 2007)...... cece 4
Moseke v. Miller & Smith, Inc.,

(202 F. Supp. 2d 492 (E.D. Va. 2002) on ccccsssssesssssesesseseesssseesesessecsesscsessessssssscssessvasesenevaees 3,5
Nuetzman v. Con-Way Transp. Serv., Inc.,

No. 06-2730 (PAM/JSM), 2007 U.S. Dist. LEXIS 73329 (D. Minn. 2007) .....cccccccscscseseeeees 5
Sentell v. RPM Mgmt. Co.,

653 F. Supp. 2d 917 (D. Kan. 2009) ce cscscssessescssesseseescsscsscscsesecssssesscsscsesscsscssesecsssesaseasasers 8
United States v. Taigen & Sons, Inc.,

303 F.Supp.2d 1129 (D. Idaho 2003) oo... eeccscssssessesscsscssccsecsscssesscssesscessssssasessvseesssescnecsateceaes 3
United States v. Tanski,

No. 1:04-CV-714, 2007 U.S. Dist. LEXIS 23606 (N.D.N.Y. Mar. 30, 2007) ...ccccccssssessscseees 9
Statutes
28 U.S.C. § 36218) ...cccceeccsesessesccsseeescsseeesesseescsessessesessessessessesscsseesscsscsssessessssssesssusscnsssavsesseasers 9

il
42 U.S.C. §3613(a)(1)(A)

OOM m amen rer ees en erer ers en era eee eee eee eH EHH Een ee EEO EEE EES ESE DES SONSES EOS EEOEESHESHOEE EEE DE EOE EE ES EOH DOES EDD

iii
I. PRELIMINARY STATEMENT

In its opposition to Defendant Property Markets Group, Inc.’s (“PMG” or “Moving
Defendant”) motion to dismiss, Plaintiff Fair Housing Justice Center, Inc. (“FHJC”) argues that
the statute of limitations on its design and construction claims under the Fair Housing Act (“FHA”)
does not begin to run until either (1) remediation of the alleged violation, or (2) the date of injury
to the aggrieved plaintiff, and not, as PMG contends, upon the completion of the design and
construction phase or issuance of the final Certificate of Occupancy.! Plaintiff further contends
that, even if the statute of limitations runs, as PMG argues, upon completion of the design and
construction or the issuance of the final Certificate of Occupancy, the discovery rule serves to toll
the statute of limitations until such time as the alleged violations are discovered. Plaintiff further
contends, though without providing any specificity or substantiation, that PMG is engaged in an
ongoing pattern of FHA violations, which, even if the Court rejects all of Plaintiff's other
arguments, would create a continuing violation sufficient to extend the statute of limitations as to
all claims against PMG.

While Plaintiffs opposition provides quantity, it fails to provide quality. Plaintiff's
contention that the statute of limitations runs from the date of remediation has been soundly
rejected by the courts and Plaintiff offers no legal support for its claim that the statute of limitations
in design and construction cases under the FHA otherwise runs from the date of injury. Even if
Plaintiff could support this position, tying the statute of limitations to the date of injury would

support dismissal, as Plaintiff's injuries accrued at the completion of 202 Eighth Street’s (the

 

' While PMG understands that for purposes of this motion to dismiss, all allegations in the Amended Complaint are
deemed to be true, PMG denies any active involvement in the design and construction of the building at 202 Eighth
Street, Park Slope, Brooklyn.
“Premises”) design and construction phase, which, in this case, occurred more than two years prior
to FHJC’s initiation of this action.

Instead, courts across the country have supported PMG’s position that the applicable statute
of limitations runs from either the completion of the design and construction phase or the issuance
of the final Certificate of Occupancy. Any work PMG performed with regard to the premises was
completed by September 2013, when the Premises was sold. The final Certificate of Occupancy
for the Premises was issued in December 2013. There can be no argument raised that PMG had
any involvement in the Premises beyond 2013, and there can be no question that the statute of
limitations began to run, at the latest, in December 2013, almost five years prior to the
commencement of this action. Accordingly, Plaintiffs claims against PMG are barred by the
FHA’s two-year statute of limitations.

Plaintiff's assertion that the discovery rule applies to toll the statute of limitations is
misguided, and is not supported by legal precedent. Moreover, application of the discovery rule to
this matter is not necessary to promote fairness or protect Plaintiff from a scheme intended to
circumvent the FHA’s two-year statute of limitations. Additionally, the discovery rule is
inapplicable as Plaintiff had ample time to inspect the Premises for any violations. Its failure to do
so in a timely manner should not result in the indefinite extension of the statute of limitations.

Additionally, Plaintiffs effort to extend the statute of limitations based upon PMG’s
allegedly ongoing practice of designing or constructing inaccessible housing is unavailing,
Plaintiffs allegations against PMG in this case involve a single building constructed nearly six
years ago. Plaintiff provides zero evidence, or even allegations, of FHA violations at any other
building with which PMG has been involved. Plaintiff's conclusory statements in this regard are

insufficient to extend the statute of limitations in this matter.
Finally, even if Plaintiff is permitted to move forward with its claims against PMG, PMG
is unable to provide injunctive relief, as its involvement with the Premises ended in 2013. Any
claim against PMG would be limited to damages, streaming from violations at a building it has not
been involved with for six years. Holding that PMG is liable for damages in such a situation would
not only render the FHA’s statute of limitations illusory, but would not comport with the principles
of fairness.

Il. ARGUMENT

A. The Continuing Violations Doctrine does not Apply to toll the Statute of Limitations
until the Alleged Violation is Remedied

In FHA discrimination claims based on discriminatory design and construction, the
continuing violations act does not, as Plaintiff erroneously contends, apply to toll the two-year
statute of limitations until such time as the alleged violation is remedied. See Fair Hous. Council,
Inc. v. Vill. of Olde St. Andrews, 210 Fed. Appx. 469, 481 (6th Cir. 2006) (holding that the
continuing violation doctrine applied only while some act pertaining to design and construction
was being performed and that sale of the final unit triggered the two-year statute of limitations
period); Garcia v. Brockway, 526 F.3d 456 (9th Cir. May 13, 2008) (en banc) (declining to apply
continuing violation doctrine and holding that even where the ill effects of design and construction
continue, the failure to design and construct is a “single instance of unlawful conduct.”); Moseke
v. Miller & Smith, Inc., (202 F. Supp. 2d 492 (E.D. Va. 2002) (stating that if the mere existence of
non-compliance constitutes a continuing violation there is “no limitations period on a disability
discrimination claim involving design and construction”); United States v. Taigen & Sons, Inc.,
303 F.Supp.2d 1129 (D. Idaho 2003) (finding that the continuing violation doctrine is inapplicable
for purposes of a design and construction case); Alliance for Disabled In Action, Inc. y.

Renaissance Enterprises, Inc., 371 N.J. Super. 409, 422-423 (App. Div. 2004) (distinguishing
between a continuing effect and a continuing violation); Kuchmas v. Towson Univ., No. RDB 06-
3281, 2007 U.S. Dist. LEXIS 66689 (D. Md. Sept. 10, 2007).

The situation presented in Kuchmas, supra, mirrors the instant matter. Specifically, in that
case, Plaintiff argued that the continuing violation doctrine should apply to extend the statute of
limitations applicable to Plaintiff's claim under the FHA against the architect of a development,
based on the ongoing presence of violations rendering the property inaccessible. Jd. at *11 (D. Md.
Sept. 10, 2007). The Court rejected Plaintiff's argument, concluding that the statute of limitations
would be rendered meaningless if the continuing violations doctrine applied “because a company
designing or constructing a non-compliant building could be subject to liability indefinitely.” Jd.

Similarly, in the instant matter, any involvement PMG had in the Premises ceased no later
than September 2013, when the building was sold. To hold PMG liable for alleged design and
construction violations more than six years after it severed its involvement with the Premises
would render the statute of limitations illusory. Although Plaintiff advances this interpretation as
inconsistent with the broad manner in which the protections of the FHA are to be applied, the fact
that the FHA provides broad protections for individuals does not mean that its statute of limitations
should be interpreted out of existence.

In fact, Plaintiff's lengthiest argument in favor of the application of the continuing violation
doctrine comes from Judge Fisher’s dissent in Garcia, supra, wherein Judge Fisher argues that the
statute of limitations should not run until at least the time of injury resulting in the existence of an

aggrieved person. Garcia v. Brockway, 526 F.3d 456, 470 (9th Cir. 2008).”

 

? As discussed below, even if the date of injury was the relevant date for statute of limitations purposes, the result
would be the same, as the alleged injury occurred more than two years prior to the filing of the initial Complaint in
this action.
Despite Plaintiff's claims to the contrary, the overwhelming case law across the country
holds that the continuing violations doctrine will not apply to design and construction claims under
the FHA. It is telling that Plaintiff is forced to rely largely upon a dissenting opinion in a case in
which the majority expressly rejects Plaintiff's proposed application of the continuing violation
doctrine to a situation similar to the one presented by the instant matter. =

Plaintiff attempts to bolster its argument with a textual analysis of the FHA. The FHA
provides that “an aggrieved person may commence a civil action in an appropriate United States
district court or state court not later than 2 years after the occurrence or the termination of an
alleged discriminatory housing practice.” 42 U.S.C. §3613(a)(1)(A). Plaintiff contends that the
addition of the word “termination” into this provision indicates a clear intent, on the part of the
legislature, to tie the FHA’s statute of limitations to the date upon which the alleged violation has
“terminated,” which Plaintiff interprets to mean “remedied,”

Not only have the courts not adopted this interpretation, they have expressly rejected it.
See Garcia v. Brockway, 526 F.3d at 462. In Garcia, supra, plaintiff raised an identical argument,
but the court held that, in the context of design-and-construction claims, the alleged discriminatory
failure to adequately design or construct is a “discrete instance of discrimination” that “terminates”
at the conclusion of the design-and-construction phase, which is marked by the issuance of the
final Certificate of Occupancy. Jd.

As in Garcia, supra, FHJC confuses a continuing violation with the continuing effect of a
past violation. Jd; see also Moseke v. Miller & Smith, Inc., 202 F. Supp. 2d at 507 (providing that
the continuing effects of prior discriminatory act do not constitute a continuing violation);
Nuetzman v. Con-Way Transp. Serv., Inc., No. 06-2730 (PAM/JSM), 2007 U.S. Dist. LEXIS

73329 * 6 (D. Minn. 2007) (providing that “a plaintiff cannot assert a continuing violation based
on isolated instances of discrimination in the past, even if effects of the discrimination continue
into the present.").

PMG’s allegedly discriminatory violation is the failure to properly design or construct the
Premises. The design and construction of the Premises is complete and, therefore, the allegedly
discriminatory violation has terminated. The effects of the alleged violation may continue, but
their continued existence does not serve to extend the statute of limitations. To permit such an
outcome would indefinitely extend the statute of limitations and would provide no finality to PMG
in any of its projects. Del. State Coll. v. Ricks, 449 U.S. 250, 256-57 (1980) (providing that the
limitations period “protects defendants from the burden of defending claims arising
from...decisions that are long past.”).

Given the cases discussed herein, it is clear that the statute of limitations ‘on design-and-
construction claims under the FHA does not begin to run, as Plaintiff contends, only upon
remediation of the alleged defect. As such, Plaintiffs contentions that the continuing violations
doctrine applies to the instant matter and that the statute of limitations begins to run upon
remediation of the alleged violation, fail.

B. Consideration of the Date of Injury does not Cut Against Dismissal

1. The Statute of Limitations does not Run from the Date of Injury

Plaintiff argues that even if the statute of limitations does not begin to run upon
remediation, its claims against PMG are still timely, because the statute of limitations must begin
to run no earlier than the date of injury.

This contention, however, does not find support in the case law. Plaintiff cites to Havens
Realty Corp. v. Coleman for support. Havens Realty Corp. v. Coleman, 455 U.S. 363 (1982).

Plaintiff's reliance on Havens Realty is misguided. Havens involved the ongoing practice of racial
steering — advising white individuals that apartments were available while denying availability to
black individuals — which was held to be a continuing violation, distinct from “one discrete act of
discrimination,” which is how the courts have regularly treated alleged design and construction
violations. Jd. at 379. As such, Havens is, in this regard, inapplicable to this case. Plaintiff provides
no other legal support, other than J udge Fisher’s dissent in Garcia, supra, for its contention that
the statute of limitations runs from the date of injury.

While Plaintiff relies on Judge Fisher’s dissent, Plaintiff fails to acknowledge the majority
opinion expressly rejects this interpretation, holding that “the FHA’s limitations period does not
start when a particular disabled person is injured...but [is started by] the occurrence or the
termination of an alleged discriminatory housing practice.” Garcia v. Brockway, 526 F.3d at 464.

2. The Date of Injury is the Date When Design and Construction was Completed

Even if this Court, however, determines that the statute of limitations does, in fact, run
from the date of injury, then dismissal remains proper.

Plaintiff is a non-profit organization incorporated in New York, “dedicated to ensuring that
all people have equal access to housing opportunities in the New York region by eliminating
housing discrimination ...” See Amended Complaint § 13. Plaintiff is not an individual who has
been prevented from residing at the Premises because of a specific FHA violation. Rather, Plaintiff
contends that PMG’s alleged violations have frustrated Plaintiffs mission to ensure that all people
have equal access to housing and have required Plaintiff to divert its resources. See Amended
Complaint F§ 55, 66.

If the existence of inaccessible housing frustrates Plaintiff's purpose, such frustration
occurs at the time the inaccessible housing is available for occupancy. Therefore, Plaintiff becomes

“aggrieved” under the FHA at the time construction is complete on an inaccessible dwelling or, at
the very latest, when that dwelling is sold, and not, as Plaintiff contends, at the time of testing.
Adoption of Plaintiff's proffered interpretation would have the unintended and absurd effect of
extending the statute of limitations indefinitely — until such time as Plaintiff decided to devote
resources to conducting an inspection.

Plaintiffs injury in this matter occurred no later than September 2013, at the time of the
sale of the Premises. As such, even if the statute of limitations were to run from the date of injury,
Plaintiff's claims against PMG would still be untimely and would be barred by the applicable two-
year statute of limitations.

C. The Statute of Limitations Begins to Run Once Design and Construction is Complete

Courts across the country have determined that FHA claims arising out of the design or
construction of a building accrue — and the limitations period commences — when the final
certificate of occupancy is issued or when the final allegedly inaccessible unit is sold. See Garcia
v. Brockway, 526 F.3d 456 at 462. (holding, in design and construction case under the FHA, that
limitations period began to run on the date the final certificate of occupancy was issued); see also
Fair Hous. Council, Inc. v. Vill. of Olde St. Andrews, 210 Fed. Appx. at 481 (holding that the
continuing violation doctrine applied only while some act pertaining to design and construction
was being performed and that sale of the final unit triggered the two-year statute of limitations
period); Sentell v. RPM Mgmt. Co., 653 F. Supp. 2d 917, 922 (holding that the statute of limitations
for design-and-construction claims under the FHA begins to run upon the substantial completion
of the building). Plaintiff, in contesting this position, again relies on the dissenting opinion of J udge
Fisher in Garcia, supra. In doing so, Plaintiff willfully ignores that the majority opinion in that

decision expressly held that the statute of limitations in design and construction cases under the
FHA begins to run as of the date the final certificate of occupancy is issued. Garcia v. Brockway,
526 F.3d at 462.

In supporting its position, Plaintiff also ignores the U.S. District Court decision in the
Northern District of New York, United States v. Tanski, No. 1:04-CV-714, 2007 U.S. Dist. LEXIS
23606 (N.D.N.Y. Mar. 30, 2007). In Tanski, the United States sought civil penalties under 28
U.S.C. § 3621(a), and the court held that the statute of limitations for such claims begins to run, in
design and construction cases, “upon the issuance of the final certificate of occupancy.” Id. at 22.
The Court subsequently stated that there was no basis to hold that a claim for non-compliant design
or construction under the FHA would accrue in any other manner. Jd.

There is ample support for the position that the statute of limitations in design and
construction claims under the FHA runs as of the completion of the design and construction phase,
which multiple courts have determined to be the issuance of the final Certificate of Occupancy.

In the instant matter, the final Certificate of Occupancy was issued in December 2013,
three months after the building was sold and any alleged work PMG may have performed was
complete. Therefore, the very latest point at which the statute of limitations could begin to run
against PMG was December 2013, nearly five years prior to the commencement of this action. As
a result, Plaintiffs claims against PMG are barred by the FHA’s two-year statute of limitations.

D. The Discovery Rule does not Apply to Toll the Statute of Limitations

Plaintiff contends that, even if PMG’s interpretation as to the running of the statute of
limitations is accurate, the discovery rule tolls the statute of limitations until the time at which
Plaintiff discovered the alleged violations. As PMG set forth in its memorandum of law in support
of its motion to dismiss, Plaintiff cannot demonstrate that it “would reasonably have had difficulty

discerning the fact or cause of injury at the time it was inflicted,” as required to trigger application
of the discovery rule. See A.Q.C. ex rel. Castillo v. United States, 656 F.3d 135, 139-40 (2d Cir.
2011).

Here, there is no indication that Plaintiffs were barred from inspecting the Premises or that
the alleged violations were not readily apparent upon inspection. Part of Plaintiff's mission
statement is to review potentially inaccessible housing and it is not “absurd,” as Plaintiff contends,
for an organization dedicated to such activities to conduct them in a timely manner. Plaintiff's
failure to inspect the Premises within two years does not justify an indefinite extension of the
statute of limitations applicable to this matter.

Moreover, applying the discovery rule in this matter would achieve neither of the purposes
Plaintiff cites as reasons for applying the discovery rule in this matter: (1) to create fairness; and
(2) to avoid sophisticated schemes using the law to facilitate injustice.

It can hardly be argued that holding PMG liable for any work it may have performed on
the Premises more than five years prior to the commencement of this action, despite the two-year
statute of limitations under the FHA, is necessary to promote fairness. This is particularly true
where, as here, Plaintiff may recover from other defendants against whom timely claims have been
filed. Moreover, there is no indication that PMG attempted to manipulate the law in order to avoid
liability for the alleged violations. There is no allegation, for example, that PMG delayed the sale
of the Premises in an effort to run the statute of limitations prior to making the units available to
residents. In fact, the building was sold in September 2013, three months prior to the issuance of
the final Certificate of Occupancy. Application of the discovery rule to this case would harm PMG

without achieving any of the purposes Plaintiff cites in favor of its application.

 

3202 8" Street was sold in September 2013 to co-defendant Werber. See Deed of Sale, Exhibit A. PMG has had no
involvement with the building since that time and there is no allegation in the Amended Complaint to the contrary.

10
Finally, Plaintiffs reliance upon St. Jean v. Emigrant Mortg. Co. and Adkins v. Morgan
Stanley is misplaced. Those claims did not address singular FHA design and construction
violations, but rather, addressed patterns of discriminatory and abusive home mortgages, where
extending the statute of limitations was necessary to achieve fairness. For example, In Adkins, the
Court applied the discovery rule because the disparate impact created by the facially neutral policy
at issue was undetectable during the limitations period. Adkins v. Morgan Stanley, 2013 U.S. Dist
LEXIS 104369 12 cv 7667 (HB) (S.D.N.Y. July 25, 2013).

Plaintiff provides no legal authority supporting the application of the discovery rule to
claims of design and construction violations under the FHA and alleges no special circumstances
rendering application of the discovery rule necessary in this matter. In fact, it is clear that with
reasonable diligence, Plaintiff could have discovered the alleged injury long before August 2018,
when it first dispatched testers to the Premises.

Plaintiff, therefore, cannot avail itself of the discovery rule in order to extend its time to
bring this action against PMG.

E. PMG is not Engaged in a Continuous Policy or Practice of Discrimination Across
Multiple-Properties

Plaintiff, in its opposition, argues that the continuing violations doctrine applies to toll the
statute of limitations in this matter, because PMG is currently engaged in work on a separate
building with co-defendant JDS Development, LLC (“JDS”). See Amended Complaint {ff 47-49.

Plaintiff, however, offers no factual basis for its belief that PMG has engaged in any
conduct that violates the FHA with regard to this new building. Plaintiff has not inspected this new
property and operates on nothing but assumptions. Nor does Plaintiff allege that PMG has
committed any FHA violations with regard to any other properties in the intervening years between

the sale of the Premises in September 2013 and the present.

11
Plaintiff's merely conclusory statements that PMG continues to commit unlawful,
discriminatory violations, without anything further, are simply insufficient to justify application
of the continuing violations doctrine. Plaintiff's conclusory allegations against PMG, relating to
this new property, represent nothing more than a naked attempt at circumventing the FHA’s statute
of limitations, which clearly bars Plaintiff’s claims against PMG in this action. Indeed, far from
supporting Plaintiffs argument, the fact that Plaintiff has failed to identify a single FHA violation
in any other property in which PMG has been involved all but refutes the claim that PMG has a
policy or practice of violating the FHA.

F. Plaintiff's Claims Under the New York State and New York City Human Rights Laws
are Time-Barred

PMG, for the same reasons as detailed above, reiterates the position set forth in its
memorandum of law in support of its motion to dismiss, that Plaintiffs claims under the New York
State Human Rights Law (“NYSHRL”) and New York City Human Rights Law (“NYCHRL”) are
time-barred.

Plaintiffs only substantive argument in this regard, that the NYSHRL and, particularly,
the NYCHRL, are to be interpreted broadly, relates to the protections afforded to individuals.
Plaintiff cites no legal support that this broad interpretation extends to the statute of limitations
governing these statutes, which are clearly drafted to provide three years for claims.

As Plaintiff contends, the analysis under the NYSHRL and NYCHRL is similar to that
under the FHA. As detailed above, PMG’s involvement with the Premises ceased in 2013. To the
extent Plaintiff contends that PMG violated the NYSHRL and NYCHRL by failing to design
and/or construct the Premises in a manner that complies with the FHA, PMG’s allegedly
discriminatory conduct could not have extended beyond 2013, when PMG’s involvement with the

Premises ceased. As Plaintiff filed its initial Complaint more than five years after PMG’s alleged

12
involvement with the Premises came to an end, Plaintiff's claims against PMG under the NYSHRL

and NYCHRL, like its claims under the FHA, are time-barred and must be dismissed.

IV. CONCLUSION
For all the foregoing reasons, Defendant PMG respectfully requests that the Court dismiss
Plaintiff's Amended Complaint with respect to Moving Defendant, and grant such other and

further relief that this Court deems just and proper.

Dated: New York, New York
August 28, 2019 Respectfully Submitted,

GORDON REES SCULLY

Ls LLP.
“Mercedes Colwin
Christopher A. Seacord
Jeffrey A. Camhi
1 Battery Park Plaza, 28th Floor
New York, NY 10004
Tel: (212) 269-5500
Fax: (212) 269-5505
Email: mcolwin@grsm.com

cseacord@grsm.com
jcamhi@grsm.com

 

Attorneys for Defendant Property
Markets Group, Inc.

13
Case 1:19-cv-01171-AT-GWG Document 112 Filed 07/03/19 Page 3 of 5

EXHIBIT A
Case 1:19-cv-01171-AT-GWG Document 112 Filed 07/03/19 Page 4 of5

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

This. page is part of the instrument. The City

Register will rely on the information provided

by you on this page for purposes of indexing

this instrument. The information on this. page
will control for indexing purposes in the event

 

 

 

of any conflict with the rest of the document. 9013091 100806006006E5: 99A
RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 7
Document ID: 2013091100806006 Document Date: 09-03-2013 Preparation Date: 09-11-2013

Document Type: DEED
Document Page Count: 5

 

 

 

PRESENTER: RETURN TO:
CHICAGO TITLE INSURANCE CO. (PICK-UP) CHICAGO TITLE INSURANCE CO. (PICK-UP)
711 THIRD AVE, STH FLOOR SMITH GAMBRELL & RUSSELL
3413-00105 488 MADISON AVENUE, SUITE 1600
NEW YORK, NY 10017 NEW YORK, NY 10022
212-880-1200
NYCOMMOPS@CTT,.COM
PROPERTY DATA
Borough Block Lot Unit Address
BROOKLYN 1003 29 Entire Lot 202 8 STREET
Property Type: APARTMENT BUILDING
Borough Block Lot Unit Address
BROOKLYN 1003 32 Entire Lot 204 8 STREET

Property Type: APARTMENT BUILDING
(] Additional Propertics on Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

CROSS. REFERENCE DATA
CRFN or DocumentID or Year Reel Page or File Number.
] PARTIES
GRANTOR/SELLER: GRANTEE/BUYER:
202 8TH LLC 202 PARK SLOPE LLC
104 FIETH AVENUE, 9TH FLOOR 40-52. 75TH STREET
NEW YORK, NY 10011 ELMHURST, NY 11373
FEES AND TAXES
Mortgage : Filing Fee:
Morigage Amount: $ 0.00 $ 250.00
Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: S|. 990,937.50
TAXES: County (Basic): $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 & 151,000.00
Spec (Additional). | 3 0.00 RECORDED OR FILED IN THE OFFICE
TASF: S 9.00 Se THE CITY REGISTER OF THE
MTA. $ 0.00 AR, CITY OF NEW YORK
NYCTA: _is 0.00 3% Recorded/Filed 09-20-2013 09:20
Additional MRT: | $ 0.00 City Register File No.(CREN):
TOTAL: | $ 0,00 2013000387801
Recording Fee: $ 68.00 i ,
Affidavit Fee: $ 0,00 Ennsitesl JL
City Register Official Signature

 

 

 

 
Case 1:19-cv-01171-AT-GWG Document112 Filed 07/03/19 Page 5 of5

 

OFFICE OF THE CITY REGISTER

This page is part of the instrument, The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrument.The information on this page
will control for indexing purposes in the event

cof any conflict with the rest of the document. 20 1 30911 00806006006E5 99A
RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 7

Document ID: 2013091100806006 Document Date: 09-03-2013 Preparation Date: 09-11-2013
Document Type: DEED
Document Page Count: 5

NYC DEPARTMENT OF FINANCE |

 

 

 

 

 

 

PRESENTER: RETURN TO:
CHICAGO TITLE INSURANCE CO. (PICK-UP) CHICAGO TITLE INSURANCE CO. (PICK-UP)
711 THIRD AVE, STH FLOOR SMITH GAMBRELL & RUSSELL
3413-00105 488 MADISON AVENUE, SUITE 1600
NEW YORK, NY 10017 NEW YORK, NY 10022
212-880-1200
NYCOMMOPS@CTT.COM.
PROPERTY DATA
Borough Block Lot Unit Address
BROOKLYN 1003 29 Entire Lot 202 8 STREET
Property Type: APARTMENT BUILDING
Borough Block Lot Unit Address
BROOKLYN 1003 32 Entire Lat 204 8 STREET

Property Type: APARTMENT BUILDING
1 Additional Propertics on Continuation Page

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

CROSS REFERENCE DAT. A
CRFN or DocumentlD or Year, Reel Page or File Number
PARTIES
GRANTOR/SELLER: GRANTEE/BUYER:
202 8TH LLC 202 PARK SLOPE LLC
104 FLETH AVENUE, 9TH FLOOR 40-52 75TH STREET
NEW YORK, NY 10011 ELMHURST, NY 11373
FEES AND TAXES
Mortgage : Filing Fee:
Mortgage Amount: $ 0.00 $ ____250.00
Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 990,937.50
ITAXES: County (Basic): 3 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 § 151,000.00
Spec (Additional): | $ 0.00 RECORDED OR FILED IN THE OFFICE
TASF: $ 0.00 “OF THE CITY REGISTER OF THE
MTA: § 9.00 CITY OF NEW YORK
NYCTA: {$ 0.00 4.¥% — Recorded/Filed 09-20-2013 09:20
Additional MRT:_| $ 0.00 GR City Register File No.(CREN):
TOTAL: $ 0.00 i 2013000387801
Recording Fee: $ _ 68.00 f . ;
Affidavit Fee: $ 0,00 + fet
City Register Official Signature

 

 

 

 
